Judgment of the Supreme on the law and the *547facts, and new trial granted solely on the issue of damages, with one bill of costs jointly to appellants filing separate briefs to abide the event, unless plaintiff within 30 days after entry of the order hereon shall serve and file with the clerk of the trial court a written stipulation consenting to reduce the verdict to $40,000 and to the entry of an amended judgment accordingly, in which event the judgment, as so reduced and amended, is affirmed, without costs. In our opinion, the amount of the verdict was excessive to the extent indicated herein. Christ, Acting P. J., Brennan, Rabin, Munder and Martuscello, JJ., concur.